DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claim Status
3.	Claims 1-20 are currently pending
	The Duplicate Claims Warning to claims (1 and 19) and (9 and 20) is withdrawn based on Applicant’s choice to recite the same subject matter in different a semantic form.
The Objection to Fig.4 is herein withdrawn based on the generality of the obvious graphical depiction admitted by Applicants to representing a known neural network structural diagram of a CNN showing demonstrative outputs only which do not directly relate to the to the claimed matter.
The Objection to the drawing of Fig. 3, is withdrawn based on the corrected replacement sheet filed on 03/03/2021.
The rejection under 35 U.S.C. § 112(b) of Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-20 is maintained based on the rebuttal at section 4.
MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation). 
Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claims 1-20 have been fully considered and are found unpersuasive.  
4-1.	Applicants’ argument in the Remarks of 09/09/2020
 (i) 	Rejections under 35 U.S.C. § 112: 
Applicants allege in respect to the above rejection that; 
 “Applicant disagrees. 
The criteria for determining the measure of confidence is not disclosed in the specification as being essential to the invention. See e.g., Appl., generally. To the contrary, vehicular event detection systems are well understood to evaluate sensor data so as to classify detected events (e.g., as a lane change, etc.) with an associated confidence level. That is not the claimed invention. 
Rather, as explained in the specification, the claimed invention finds its genesis in the recognition that both on-vehicle event classification and backend server event classification have drawbacks that can be absolved by combining these two types of event classifications in a new and non-obvious way. See e.g., id., 11 [0002]-[0004], [0016]-[0017], [0030] et seq.” (highlighting is applied for semantic emphasis)

To point 4-1.(i)  a) Examiner revisits Applicant’s above statement made on Pg.8 of 12, by which the measure of confidence is not being disclosed in specification as essential to the invention. It is reminded that the claims are subject to examination and 
On an attempt to quantify the terms rejected for indefiniteness, Id. “minimum degree of confidence is exceeded”, the Office extended the analysis to the argument presented at Pg.8 of 12 where Applicants state; “That is not the claimed invention”, despite the claim language reciting to the contrary, where each limitation at least at Claim 1, is conditioned in its execution by the event classification and the minimum degree of confidence as copied below for brevity;
“with an associated degree of confidence in the classification of the event as the particular type of event; 
determine if the degree of confidence is at least a minimum degree of confidence; 
transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence; and 
transmit, via the wireless transceiver to the backend server, the reduced resolution sensor data corresponding to the detected vehicle event in response to determining that the vehicle event is the particular type of event with at least the minimum degree of confidence.”.
In arguendo, considering that the subsequent claims 4 and 13 recite “comparing the reduced resolution sensor data to one or more operational thresholds for the vehicle by which a minimum degree of confidence may be referenced to, ”, the claimed threshold relates to sensor resolution and not to the degree of confidence further sought, hence it may not be interpreted to resolve the indefinite cited matter simply by not considering to be part of the essential cooperative relationships of elements to the transformation recited. 
b) Secondly, Applicants also allege that the breadth of the claim prevents the application of an indefiniteness analysis as interpreted from MPEP § 2173.04, while the ordinary skilled can readily determine that these features are either present or not present in some Page 9 of 13Serial No. 16/526,820Attorney Docket No. 102761.PC163USsystem per MPEP § 2173.02.
Examiner revised the procedural interpretation of the respective paragraphs and rebuts by bringing up the remaining section of the referenced MPEP 2173.04 citing;
“Undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
If the claim is too broad because it does not set forth that which the inventor or a joint inventor regards as the invention as evidenced by statements outside of the application as filed, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, would be appropriate. If the claim is too broad because it is not supported by the original description or by an enabling disclosure, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, would be appropriate.” 

(ii) 	In Response to Rejections under 35 U.S.C. §[[103]] 102(a)(2): Applicants allege on Pg. 9 of 12 that; 
current amendments, made for the sole purpose of advancing prosecution, render the rejections moot.”
To this point, Examiner remarks that all claims are presented in Original thus the argument rendering the rejection moot is not applicable under the alleged amendment, but are rather considered traversed based on the further presented arguments.
	Secondly, Applicants also allege that; “The rejections are also respectfully traversed at least because the cited references fail to teach or otherwise suggest all of the claim features.”
	Regarding the anticipative art of reference to "Michalakis" (US 2019/0384291 ), it is alleged that:
a)	“Michalakis does not, however, teach the vehicle processor configured to: determine if the vehicle event is classified as a particular type of event with a minimum degree of confidence; “ 
b)	“While Michalakis discusses the object detection system generating a model output frame that classifies the objects in the frame, there is no mention of determining if the classification is with a minimum degree of confidence, or not. Supra. Michalakis is indeed completely silent as to confidence values for its classifications.”
c)	“Michalakis also fails to disclose the vehicle processor configured to: 
transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence;”
d)	“Michalakis further fails to disclose the vehicle processor configured to: transmit, via the wireless transceiver to the backend server, the reduced resolution sensor data corresponding to the detected vehicle event in response to determining that the vehicle event is the particular type of event with at least the minimum degree of confidence.”
	Examiner’s Rebuttal to points 4-1.(ii)(a)-(d), are herein described functionally in context to the whole claim content and scope according to the alleged arguments in the remarks.
	To this argument presented at Pg.10 of 12, of the remarks, Examiner interprets the minimum degree of confidence in view of the indefiniteness rejection issued under 35 U.S.C 112(b) and considers that the art to Michalakis discloses such minimum level of confidence which is implicitly being determined from the sub-sampled sensor data per Fig.4, before being applied to the CNN for analysis and for deciding the high degree of confidence cited at Par.[0055] which is herein partially cited;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein the minimum degree of confidence is defined at block 610 in relation to a threshold applied to the sub-sampled data for accuracy of the classification i.e., indicative of confidence at Par.[0087] highlighted below, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein the process in Fig.4 below, is further analyzed in the order of the claimed limitations wherein, the object detected is classified on its features Step406 and Par.[0066], then sub-sampled frame at Step 408, and is transmitted to the remote agent e.g., backend server Step 410, Par.[0067],[0083] for analysis and evaluation of the classified errors Step 414, then, sending the error free classification to be interpreted in view of the newly detected changes, or if erroneous, fixing the error and retraining the model at Steps 416-418,  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and according to the claim language, classifying the object i.e., vehicle event based on the sub-sampled, low resolution event data transmitted to the convolution neural network (CNN) 508 in Fig.5 as described at Par.[0078]-[0080] along with indication in form of a label Par.[0081]-[0083], [0087], or transmitting to the server via an error flag specified at Par.[0031], and in consequence performing the claimed transmission of the sub-sampled data to the analysis “backend” server in case of an error Par.[0030]-[0031], or the event being below a threshold classification Par.[0040], [0051], i.e., a flag sent to indicate the below a minimum degree of confidence obtained from the sub-sampled data frame when analyzing the sub-sampled data frames, as above and at least found at Par.[0053]).
The above rebuttal to arguments at point 4.(ii) (a)-(d) apply to each and every subsequent claims mutatis mutandis as applicable to the anticipation rejection issued under 35 U.S.C. 102(a)(2) and without the need to be redundant in re-mapping the claims according to  the rebuttal to the respective limitations.

4-2.	Examiner’s Rebuttal to Remarks of 03/03/2021
	Applicants argue the matter disclosed in Michalakis according to:
a)	First, at no point does the object detection model classify a vehicle event as a particular type of event. Michalakis is rather solely concerned with classifying objects, not events. 
To 4-2. (a), Examiner rebuts by referencing (Michalakis; a message is transmitted indicating that an error has occurred at a flagged timestamp, Par.[0031], of a capturing event received from the sub-sampled frames, Par.[0030] of various detected incidents/accidents, Par.[0063]-[0064]). 
indication in case an error occurred, thus classifying events as well.  
b)	Second, even if object classification could be equated with event classification (it cannot), Michalakis at no time discloses that its object detection model classifies objects "with an associated degree of confidence in the classification of the [object] as a particular type of [object]," as required by the claim. While Michalakis discusses a "degree of confidence" with respect to training the CNN (which is shared by the object detection model and the sub- sampling model), there is no indication that the CNN classifies the object with an associated degree of confidence in the classification. Rather, the discussed "degree of confidence" appears to be determined by the human analyst - not by the CNN with its object classification. 
Id., ¶ [0055].
	To 4-2. (b), Examiner finds the interpretation of Par.[0055] to be unpersuasive and rebuts by stating that the CNN training represents the preliminary input model (being detected as an event and recognized by classified type) by which the object may be categorized to closely i.e., “ with minimum confidence”, to be further aligned with the target and the locomotion event Par.[0063]-[0065]. For brevity the paragraph is herein reproduced indicating the training being under preliminary human control not the whole control process

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

c)	Third, there is no indication that the object detection model makes any determination as to whether a confidence level in the classification is at least a minimum confidence level. To the contrary, it appears that accuracy is always checked by a human analyst - as is the entire point of Michalakis. 
Moreover, to the extent Michalakis discusses a "degree of confidence," that section is solely directed towards training the CNN - before it is used to identify objects. As such, it precedes the actual object detection flow charts shown and discussed with respect to Figures 4 and 6.
To 4-2. (c), It is determined to contrary that Michalakis at Par.[0055] disclose the training process of the CNN which is effectively applied during the object event detection as time stamped, e.g., in a real-time event, and adjusting the weighted data used in the classification and level of confidence according to the learned function computing a weights gradient vector which are further used to reduce the identification and classification error as disclosed at Par.[0056]-[0059] where the sub-sampling model 300 is presented a-priory to the CNN input layers to set the respective weights, at 
Conclusion
The Office determines that the rejection issued under 35 U.S.C. 102(a)(2) shall be maintained contingent on overcoming the indefiniteness rejection in conformance to the mapped references to Michalakis anticipating the broadly recited claims analyzed in view of the MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation.
In lieu of BRI (broadest reasonable interpretation) the claims are examined based on the recited language without reading the specification into the claims and determining the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” [MPEP 2111 citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).].
    
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the Claims are deemed incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: {in this case, the claimed “minimum degree of confidence” may not be quantitatively evaluated in relation to the event e.g., Fig.2 Step 260, absent having a criteria for determining the measure of confidence according to the event parameters described in specification as being delivered by various sensors. The specification relates to the degree of confidence in haec verba, without elaborating on any processing algorithm by which such event limits may be comprehended within its operational limits or as recited for being exceeded as “minimum degree of confidence is exceeded” recited. 
On an attempt to quantify the recited limitation, the claims are also rejected for indefiniteness, Id. “minimum degree of confidence is exceeded”, the Office extended the analysis to the argument presented at Pg.8 of 12 where Applicants state; “That is not the claimed invention”, despite the claim language reciting to the contrary, where each limitation at least at Claim 1, is conditioned in its execution by the event classification and the minimum degree of confidence as copied below for brevity;
with an associated degree of confidence in the classification of the event as the particular type of event; 
determine if the degree of confidence is at least a minimum degree of confidence; 
transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence; and 
transmit, via the wireless transceiver to the backend server, the reduced resolution sensor data corresponding to the detected vehicle event in response to determining that the vehicle event is the particular type of event with at least the minimum degree of confidence.”.
The specification also defines a “high degree of confidence at Par.[0036], [0037], [0039], [0042] by which a functional range of confidence is comprehended for being applied when considering the minimum degree of confidence, Par.[0001], [0004] as the low limit of the range of the matter claimed further being linked at the claim by an essential functional element namely, an “indication” being referenced to the minimum degree of confidence as recited at least at Claim 1; 
“ transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence; and”.
indication (i.e., indication of various event parameters, (not identified) at Par.[0004], a flag at [0037]) of the event being correctly classified with minimum degree of confidence. For the purpose of this examination, the Office relies on the threshold set for the event window in Fig.3, which would represent the definite functional limits between minimum and high range deciding the event classification. 
Secondly, the amended claims recite “…classification of the event as the particular type of event”, as disclosed at Par.[0044], [0049] of the PGPUB, the “particular type of event” represents a general statement which does not further clarify the indefinite claimed matter regarding the contextual minimum degree of confidence.
The claims are analyzed under the BRI principles by which the wide breadth of the recited terms remain indefinite for lacking sufficient descriptive support in specification or in the claimed limitations, in view of this paragraph requiring to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The remaining dependent rejected claims are interpreted under the same rationale presented for the independent claims.
For the purpose of this examination, the rejection is maintained.  
Correction is strongly recommended.

Examiner’s Clarifying Note: It is specified that Examiner interpreted the ambiguously claimed terms according to terminology accepted in the art as mapped and reflected in the prior art of record and finds the terms used to be indefinite for not clearly defining 
Furthermore, the specification does not define a range of sensor operation within which a differentiation of limits between “minimum” and “high” confidentiality could be properly applied for interpretation. 
In lieu of the prior art, it is interpreted that the minimum confidentiality is represented by the sub-sampled data while the “exceeded” or the “high” confidentiality is established by communicating the sensor data at their standard resolution or at high resolution when specified.
It is therefore considered that the art of reference fully discloses and anticipates each and every method function and structure of the system herein claimed, in the same order of operation hence achieving the same transformation as determined by the scope recited in claims.
Examiner suggests amending the claims to reflect a decision of an event classification based on data analysis and issuing an indication according to a threshold set during the occurring event, upon determining that the vehicle event has not or could not been classified from the sub-sampled low resolution data as formulated in specification at Par.[0004] and [0037], [0039] and Fig3.

A telephone message has been related to the Attorney of record, by which refreshing the request for a response to the proposed Examiner’s amendment. 
In a call-back on 03/17/2021, it has been related that a response from applicant has not been yet received and a future date for such response may not be estimated. 
Examiner recommended that for the record, it would be beneficial to issue an Office action to the RCE of 03/03/2021 by which addressing the Applicants’ arguments in writing.

	Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102  or 103  would be appropriate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikolaos Michalakis et al., (hereinafter Michalakis) (US 2019/0384291).

The applied reference does not have a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Re Claim 1. (Currently Amended)  Michalakis discloses, an event detection and reporting system in a vehicle (Abstract and following the claimed limitations as a whole, a vehicle detection and reporting system being similarly disclosed in the art to Michalakis where such minimum level of confidence is implicitly being determined from the sub-sampled sensor data per Fig.4,  before being applied to the CNN for analysis and for deciding the high degree of confidence cited at Par.[0055] which is below cited

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein the minimum degree of event confidence is defined at block 610 in relation to a threshold applied to the sub-sampled data at Par.[0087] highlighted below, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein the process in Fig.4 below, is further analyzed in the order of the claimed limitations wherein, the object detected is classified on its features Step406 and Par.[0066], then the sub-sampled frame at Step 408, and is transmitted to the remote agent e.g., backend server Step 410, Par.[0067],[0083] for analysis and evaluation of the classified errors Step 414, then sending the error free classification to be interpreted in view of the newly detected changes, or if erroneous, fixing the error and retraining the model at Steps 416-418,  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and according to the claim language, classifying the object i.e., vehicle event based on the sub-sampled, low resolution event data transmitted to the convolution neural network (CNN) 508 in Fig.5 as described at Par.[0078]-[0080] along with indication in form of a label Par.[0081]-[0083], [0087], or transmitting to the server via an error flag specified at Par.[0031], and in consequence performing the claimed transmission of the sub-sampled data to the analysis “backend” server in case of an error Par.[0030]-[0031], or the event being below a threshold classification Par.[0040], [0051], i.e., a flag sent to indicate the below a minimum degree of confidence obtained from the sub-sampled data frame when analyzing the sub-sampled data frames, as above and at least at Par.[0053]), the system comprising:  
one or more sensors configured to capture data (a plurality of sensors, 504-506 in Fig.5,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Par.[0022], [0074]); 
a wireless transceiver (a wireless transceiver, 516 Fig.5 Par.[0072]); 
a buffer memory (memory Par.[0039]); and 
a processor, coupled to the one or more sensors and the buffer memory, wherein the processor (processor 520, Fig.5 Par.[0071]) is configured to: 
receive sensor data from the one or more sensors (receiving sensor data Fig.5 from sensor module 502 in Fig.5); 
store full resolution sensor data in the buffer memory (storing high resolution data Par.[0039], [0073] the high resolution frames i.e., full resolution data Par.[0023],[0026] and stored at the agent 100 in a memory device Fig.1B Par.[0039]); 
down- or sub-sample the full resolution sensor data to produce reduced resolution sensor data (sub-sampling the full resolution data at module 532 in Fig.5 and at Step 602 in Fig.6

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 Par.[0005]-[0007], [0029],[0030]); 
detect, based on an analysis of the reduced resolution sensor data, a vehicle event (detecting a vehicle event based on the sub-sampled sensor data representative of a vehicle event Fig.4 Steps 404-408 e.g., a detected incident, Par.[0063], [0064], [0099]); 
classify the vehicle event, based on the reduced resolution sensor data, as a particular type of event, and (classifying by labeling the sub-sampled sensor data based on different objects features Par.[0030] through the detection event used in discriminating between objects in a spatial environment according to motion events as being applied to the autonomous driving vehicle action Par.[0037], [0048] per at Step 414 in Fig.4, detecting incident/accident events or other actions, Par.[0063]-[0065] and Step 606 in Fig.6 Par.[0085]. In clarification and by considering the reference art as a single embodiment,  it is represented that the classification is performed on sub-sampled transmitted object’s features representing the object detection process and also on classifying the motion event depending on the object’s features by spatially locating and determining the subsequent driving events of the locomotion module 526 of the autonomous driving system 500 Par.[0071], [0072], e.g., for determining the event of controlling the locomotion via wheels using a ranging/distance as a particular event sensor 504 Par.[0063]-[0065], [0074], [0076], [0077]);
with an associated degree of confidence in the classification of the event as the particular type of event;  (the output of the CNN analysis estimates and adjusts the CNN output for a more close alignment of sub-sampled data i.e., minimum confidence at Par.[0055] cited below for brevity

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and further defining the minimum level of confidence is implicitly being determined from the sub-sampled sensor data per Fig.4,  before being applied to the CNN for analysis and for deciding the high degree of confidence cited at Par.[0055] which is below cited, wherein the minimum degree of event confidence is defined at block 610 in relation to a threshold applied to the sub-sampled data at Par.[0087] highlighted below, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
within the process in Fig.4, and determining the event of controlling the locomotion via wheels using a ranging/distance sensor as a particular event sensor 504 Par.[0063]-[0065], [0074], [0076], [0077]));

determine if the degree of confidence is at least a minimum degree of confidence (determining at Par.[0055] the training process of the CNN which is effectively applied during the object event detection as time stamped, e.g., as a real-time event, and adjusting the weighted data used in the classification and level of confidence according to the learned function computing a weights gradient vector which are further used to reduce the identification and classification error as disclosed at Par.[0056]-[0059] where the sub-sampling model 300 is presented a-priory to the CNN input layers to set the respective weights, at Par.[0059] and not at the output of the CNN as alleged. Furthermore, at Par.[0062] is disclosed that an incident or event is detected upon which the error minimization is applied per Par.[0062]-[0064]. The autonomous vehicle receives driving adjustments based on the sub-sampled data frames transmitted to a server and an event classification  Par.[0063]-[0065] where data is being reviewed according to an accuracy threshold, at Par.[0086]-[0088]);   
transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence (transmitting wirelessly an indication to a remote server that  an error is detected, Par.[0031], [0056]-, e.g., the backend server for analysis the sub-sampled data at Step 410 Fig.4 Par.[0067] and the classification per Steps 608 in Fig.6 Par.[0086] and reviewing accuracy of the sub-sampled and classification data for being less than an accuracy threshold, Par.[0087]); and 
transmit, via the wireless transceiver to the backend server, the reduced resolution sensor data corresponding to the detected vehicle event in response to determining that the vehicle event is the particular type of event with at least the minimum degree of confidence (transmitting wirelessly by transceiver 516 in Fig.5  to the backend server, Par.[0072] the sub-sampled data of the vehicle event and the corresponding classification at the least minimum degree of confidence e.g., higher degree  of confidence Par.[0055] cited below,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, per Step 608 in Fig.6 Par.[0086]). See the rejection under 35 USC 112(b).
 
Re Claim 2. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein the one or more sensors comprises a camera, and the sensor data comprises both video data and non-video data (Par.[0066], [0074], [0084]..).  

Re Claim 3. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein in addition to said indication, the processor is further configured to automatically transmit enhanced resolution data or additional data to the backend server in response to determining that the vehicle event is the particular type of event with less than the minimum degree of confidence (transmitting high level of confidence data to the reporting server of a particular event, Par.[0023],[0026],[0029],[0045] upon reanalyzing a sub-sampled data frame, Par.[0053]).

Re Claim 4. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein the processor is configured to detect the vehicle event by comparing the reduced resolution sensor data to one or more operational thresholds or conditions for the vehicle (Par.[0023], [0040],[0051]).  

Re Claim 5. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein the particular event type comprises one or more of an excessive acceleration, an excessive braking, an exceeding speed limit, an excessive curve speed, a lane departure, a lane change without turn signal, a loss of video tracking, a lane departure system warning, a following distance alert, a forward collision warning, a non-compliance with a traffic sign or signal, a low clearance, and a collision mitigation braking (various events, e.g., speed limit etc., Par.[0063], lane departure Par.[ [0088]).  

Re Claim 6. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein the vehicle event is classified as being the particular type of event only when the minimum degree of confidence is exceeded (the classifier 512 and planning module 524 determine the set of actions and plan for e.g., the action for collision avoidance based on adjustment by retraining the object classification model based on frame content Par.[0053] per step 610 Fig.6 Par.[0087]).  

Re Claim 7. (Original)  Michalakis discloses, the event detection and reporting system of claim 1, wherein the indication that the vehicle event has not been classified with the minimum degree of confidence further comprises an indication that enhanced resolution data or additional data will be automatically transmitted from the event (transmitting at high resolution Par.[0023], [0026] and sending data automatically Par.[0061] or collision avoidance Par.[0082],[0083]).  

Re Claim 8. (Original)  Michalakis discloses, the event detection and reporting system of claim 3, wherein the enhanced resolution data or additional data comprises one or more of: 
a higher frequency sampling of the sensor data as compared to the reduced resolution sensor data, a higher resolution of video data as compared to the reduced resolution sensor data, data spanning a longer period of time before and/or after the detected vehicle event as compared to the reduced resolution sensor data, data not normally transmitted (detecting frames of data at higher sampling rate i.e., higher resolution, Par.[0023],[0026],[0029]).

Re Claim 9. (Original)  Michalakis discloses, the event detection and reporting system of claim 3, wherein the enhanced resolution data or additional data is configured to be analyzed by the backend server such that the vehicle event can be classified with a higher confidence than the minimum degree of confidence (higher resolution equals higher degree of detection and classification confidence, Par.[0045],[0053] and additionally uploads with sensor data Par.[0027],[0030],[0034],[0042]).  

Re Claim 10. (Currently Amended)  This claim represents the method performed by the system defined at claim 1, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 11. (Original)  This claim represents the method performed by the system defined at claim 2, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

mutatis mutandis. 

Re Claim 13. (Original)  This claim represents the method performed by the system defined at claim 4, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 14. (Original)  This claim represents the method performed by the system defined at claim 6, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 16. (Original) This claim represents the method performed by the system defined at claim 7, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 17. (Original) This claim represents the method performed by the system defined at claim 8, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 18. (Original) This claim represents the method performed by the system defined at claim 9, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 19. (Currently Amended) This claim represents a system similarly implemented in structure and operation with the system of claim 1, where the single difference relays on the recited syntax which in fact does not change the structure claimed nor the semantic indicating the same scope and the same final transformation, hence it is rejected based on the same evidentiary premises applied, mutatis mutandis. 

Re Claim 20. (Original) This claim represents the same system claim performed by the system defined at claim 9, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form, in particular the art to Chapman (US 2008/0071465). Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/